Citation Nr: 0614902	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 
1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and her son.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1949 to June 
1952.  He died in October 2003.  The appellant claims as the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2003.  The death 
certificate lists the cause of death as sepsis due to urinary 
tract infection.  Diabetes mellitus is listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

2.  At the time of his death, the veteran was in receipt of 
service connection for injury to muscle group XVII, evaluated 
as 40 percent disabling; injury to muscle group XVIX (XIX), 
evaluated as 10 percent disabling; duodenal ulcer, evaluated 
as 20 percent disabling; traumatic neuropathy, evaluated as 
10 percent disabling; dysthymic disorder, evaluated as 30 
percent disabling; and malaria, evaluated as noncompensably 
disabling.  A total rating based on unemployability was also 
in effect.

3.  A service-connected disability did not play a material 
role in the veteran's death; render him less able to 
withstand the effects of his fatal underlying disease or 
diseases; or hasten his death.

4.  The veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially in causing 
the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 
3.312 (2005).  

2.  The criteria for DIC under provisions of 38 U.S.C.A. § 
1151 are not met. 38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death was 
received in October 2003, after the enactment of the VCAA.  
Her claim of entitlement to DIC pursuant to 38 U.S.C.A. § 
1151 was received in March 2004.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

At the outset of the appellant's claim, she was informed of 
the evidence necessary to substantiate it.  Moreover, a 
letter dated in May 2004 instructed appellant regarding the 
evidence necessary to substantiate the claims.  The appellant 
was apprised of the information and evidence necessary to 
substantiate both claims.  She was told how VA would assist 
her in obtaining evidence supportive of her claims, and which 
evidence VA was responsible for obtaining.  The letter also 
indicated what evidence had been received.  Subsequent 
process was provided.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and opinions have been obtained from a VA 
physician.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is satisfied that the duty to assist requirements of 
the VCAA and the implementing regulations have been satisfied 
with respect to the issues on appeal.

Factual Background

Review of the record discloses that the veteran was 
hospitalized at the Temple VA Medical Center in July 2003.  
The hospital summary indicates that he was transferred from a 
private hospital.  Primary diagnoses were acute myocardial 
infarction, chronic renal failure, uncontrolled hypertension, 
hypertensive nephrosclerosis, respiratory failure, laryngeal 
spasm, and anemia.  During his hospitalization the veteran's 
renal function deteriorated and he was transferred to the 
Dallas VAMC for further management and possible hemodialysis.  

The veteran was admitted to the Dallas VAMC in July 2003.  He 
was placed on dialysis.  On discharge from the Dallas VAMC in 
September 2003, he was placed in a nursing home and was 
scheduled for dialysis at a private hospital.

In October 2003 the veteran was admitted acutely to the 
Temple VAMC after having fever and confusion.  He was 
confused and not responsive to questioning.  He had a white 
blood cell count in the 18,000 range with a granulocytosis. 
The veteran was transferred to the nephrology service at the 
private hospital.  At that time, his condition was noted to 
be grave, with an extremely poor prognosis.  

On admission to Scott and White Hospital, the veteran was 
noted to have multiple medical problems, including end-stage 
renal disease secondary to hypertensive nephrosclerosis.  The 
admitting physician noted a history of hypertension, 
congestive heart failure, ischemic heart disease status post 
myocardial infarction, thoracic aortic aneurysm, pulmonary 
hypertension, chronic obstructive pulmonary disease, peptic 
ulcer disease, cerebrovascular accidents, and chronic anemia.  
He also noted that the veteran's course at the Dallas VAMC 
was complicated by pulseless electrical activity arrest, 
hyper-induced thrombocytopenia, enterococcus bacteremia, and 
antibiotic associated colitis, as well as pneumonia.  

On nephrology consultation, the impressions included 
questionable sepsis and end-stage renal disease.  The 
physician noted that potential sources of infection included 
the catheter for dialysis, decubitus ulcers, and the 
possibility of a urinary tract infection.  

The discharge summary indicates that the veteran had 
presented with multi-organ system dysfunction, including 
multi-infarct dementia and end-stage renal disease secondary 
to diabetes mellitus, chronic obstructive pulmonary disease, 
and malnutrition.  He also presented with sepsis.  The 
physician noted that the veteran had been hemodialysis 
dependent, and that his hospital course had been complicated 
by cardiopulmonary arrest.  The veteran suffered a 
substantially large hypoxic brain injury.  His family decided 
to withdraw care and continue comfort measures.  The veteran 
subsequently died.

In a May 2004 statement, the appellant asserted that 
negligent treatment at the Dallas VAMC hastened the veteran's 
death.  She indicated that he had fallen out of bed twice and 
became disoriented thereafter.  She stated that she witnessed 
blood loss during the veteran's initial dialysis.  

The appellant and her son testified at the RO before a 
decision review officer in February 2005.  She maintained 
that the veteran had been shot up in the war and that many of 
his problems came from his injuries.  Her son testified that 
one of the veteran's doctors had told them that the gunshot 
wounds caused nerve damage and had caused the veteran's blood 
to be poisoned.  He related that the contamination in the 
veteran's blood had caused problems with his kidneys and 
heart.  The appellant stated that the first time dialysis was 
carried out at the Dallas VAMC, the veteran lost a lot of 
blood.  She also stated that at the private hospital, the 
veteran was allowed to fall out of a wheelchair and that he 
got a bump on his head.  The appellant and her son alleged 
that the veteran had been neglected at the nursing home and 
the VA medical centers.  

An opinion regarding the cause of the veteran's death was 
rendered in February 2005 by a VA physician.  The physician 
noted that the veteran was service connected for gun shot 
wounds, duodenal ulcer, dysthymia and malaria.  He indicated 
that he had reviewed the extensive record and that the 
veteran had a multiplicity of severe medical problems to 
include hypertension, diabetes, ischemic valvular heart 
disease, cerebrovascular disease, multi-infarct dementia, and 
end-stage renal disease requiring hemodialysis.  He noted 
that the veteran's renal failure was assessed to be a result 
of the chronic hypertension and hypertensive diabetic 
nephrosclerosis, and that his death came as the culmination 
of multi-system failure in the face of sepsis and uremia.  He 
opined that it was less likely that not that any of the 
veteran's service-connected conditions were of any material 
or substantial contribution to his death.  He indicated that 
there was no medical evidence in the record of a link, or any 
reasonable presumption of a link, between the gunshot 
injuries, duodenal ulcer, dysthymia, or the remote malaria 
and the multiple severe medical diseases experienced by the 
veteran and were responsible for his death.  

In a May 2005 addendum, the VA physician indicated that he 
had been requested to make clarification of his opinion 
relative to the contribution of diabetes mellitus to the 
veteran's end stage renal disease.  He noted that he had 
again reviewed the records and that the veteran's end-stage 
renal disease had been manifested in the late 1990s, was 
progressive, and was due to hypertensive nephrosclerosis.  He 
pointed out that the hyperglycemia did not become manifest 
until April 2003, long after the renal failure had been well 
established and chronic.  He concluded that, therefore, the 
diabetes was not a factor in the development of end-stage 
renal disease in the veteran.

Analysis

	Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Having carefully reviewed the evidence pertaining to the 
appellant's claim, the Board has concluded that service 
connection for the cause of the veteran's death is not 
warranted.  The certificate of death indicates that the 
veteran died of sepsis of five days' duration, due to chronic 
renal failure.  Diabetes mellitus is also listed as a 
significant condition contributing to death.  The medical 
evidence does not show that the veteran's service-connected 
disabilities played a material causal or contributory role in 
producing the veteran's death. The terminal records make no 
reference to the veteran's service-connected disabilities.  
Moreover, a VA examiner who reviewed the veteran's extensive 
files concluded that it was less likely than not that any of 
the veteran's service-connected disabilities were of any 
material or substantial contribution in producing his death.  

The evidence of a relationship between the veteran's service-
connected disabilities and his death is limited to assertions 
made by the appellant and her son; however, as laypersons, 
they are not qualified to render an opinion concerning 
question of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  There is no probative evidence to 
suggest that the veteran's service-connected disabilities 
contributed substantially or materially to the veteran's 
death.  

Finally, the Board notes that there is neither a contention 
nor evidence suggesting that the fatal condition was present 
in service or within one year of the veteran's discharge from 
service, or that the fatal condition was etiologically 
related to any event during the veteran's active service.  
Although the veteran did have some infections during service, 
there is adequate evidence that such resolved and that the 
later infections were due to post-service cause.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.

	§1151 Claim

Under the applicable law, when a veteran suffers additional 
disability or death as the result of VA surgical treatment, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2004).  For claims filed on or after October 1, 1997, the 
appellant must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 2002).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2004).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3)(2004).

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

The appellant essentially argues that the veteran was 
neglected in the course of VA treatment during his terminal 
illness.  While the Board has considered the appellant's 
statements and those of her son, they are not, as laypersons, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Having carefully considered the evidence pertaining to the 
appellant's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.  There is no indication that the veteran's death 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
treatment.  Simply put, the appellant has submitted no 
competent evidence which tends to substantiate her 
contentions that the veteran suffered additional disability 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment to the veteran.

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


